Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of substrate (elected a lipid membrane), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07-29-2021.
Applicant's election with traverse of a substrate as comprising a lipid membrane, an antigen binding domain directed to CD28, and CAR T cells as the immune effector cells in the reply filed on 07-29-2021 is acknowledged.  The traversal is on the ground(s) that the “genus” of 8 substrates, 25 antigens and 7 immune cells is a “finite” and reasonable number of species for examination.  This is not found persuasive because the combinatorial number of species that are claimed (8x25x7) results in a number of species (1400) which is unreasonable for examination purposes. As the generic claim 1 is not found to be allowable as described below,
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 depends on claim 15, which describes that the co-stimulatory molecule targeted by the scFv of the aAPC is found on a T cell. The 4-1BB ligand is conventionally found on an antigen presenting cell, with 4-1BB found on a T cell. The claim therefore makes no sense with respect to the claim it depends on. For purposes of examination it is interpreted that it should read as the targeted molecule on the T cell is 4-1BB as would be congruent with the claim 15 from which it depends. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing CAR T cells with an artificial antigen presenting cells comprising disposed on the surface a polypeptide comprising a heparin binding domain and one or more scFv directed to the CD28 and CD3 molecule on T cells, , does not reasonably provide enablement for a method for producing CAR T cells with an aAPC comprising an scFv –HBD polypeptide comprising an antigen recognition domain which binds to any antigen on any immune effector cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claim 1 as written describes that essentially the any scFv may be utilized that targets any antigen found on any immune effector cells. However with respect to this claim the specification discloses the use of a single embodiment of antigen presenting cell which targets (as in figure 4 for example) CD3 and CD28 stimulatory and co-stimulatory antigens found on a single type of immune effector cells, T cells. The stimulation of T cells that is produced by the engagement of the TCR (through CD3) and the CD28 is considered in the current state of the art to be a critical “indispensable” component of the process of delivering vector derived nucleic acid sequences encoding a chimeric antigen receptor to T cells to produce CAR-T cells, according to Stock et al (Int. J. Mol. Sci. 2019, 20, 6223) (pp 5-6, 4.2.1).  Therefore as described any other type of antigen which may confer inhibitory (such as PD1 agonistic binders), mixed or unknown signals to a T cell for instance would lead to necessarily unpredictable results with respect to the successful introduction of chimeric antigen receptor encoding nucleic acids to a T cell through viral vectors for instance. The range of antigens that are found on an immune effector cell as such encompassed by the claim as written would include antigens found any immune cell including NK cells, dendritic cells, neutrophils, B cells, macrophages, basophils as a brief example.  As an example of the complexity of the claimed subject matter and the process of determination of the viability of a particular molecular target or combination of targets on a cell such as limited to T cells for instance, one can look to the review article of Kim et al. (Nature Biotechnology Vol. 22 No.4 April 2004 p403-410). This article described in 2004 which cites 100 supporting research articles illustrates the complexity and unpredictability of attempting to determine the optimal combinations of targeting molecules to include on a constructed aAPC. While the inclusion of CD3 and CD28 activation are standard in the art, the inclusion of other surface antigen binders is far less common or predictable. For instance looking to figure 2 as an example the authors present an illustration of the “immune synapse” which is to be recreated by the aAPC , with as yet undetermined interactions represented by a “?” in the illustration. The interaction is therefore described as a “complex” interaction with necessarily undetermined elements contributing to the nascent “immune synapse”.  Table 1 describes the broad range of utilized AAPC utilized at the time of publication and the complexity of these various systems.  The additional contemporary reference of Butler et al (Immunol Rev. 2014 January; 257(1): doi: 10.1111 /imr.12129.) enforces the notion that the determination of appropriate target inhibitory molecule which would therefore have not only unpredictable effects when targeted by scFv on an artificial antigen presenting cell, but also potentially detrimental effects on the desired goal generally attributed to AAPC of increasing T cell stimulation and proliferation to obtain suitable numbers for research or clinical protocols (Riella et al. American Journal of Transplantation 2012; 12: 2575–2587 ) (figure 1). It would therefore require a large amount of empirical experimentation that would result in variably unpredictable results with respect to the final outcome achieved when randomly mixing and matching any conceivable combination of immune cell antigen in any AAPC platform.  Although the level expertise of one skilled in the art would be high and the body of knowledge is high it would nevertheless require a large amount of undue experimentation by such an individual to practice the invention as currently claimed. A similar issue can be raised with respect to claim 14 in which applicant claims that the AAPC are specific for various cytokines listed. Additionally, considering the current state of the art requires addition of IL-2 in CAR T cell transduction protocols (see Lamers and instant specification fig 8), adding an AAPC which comprises a scFv specific for IL-2, to a culture system in which one is simultaneously adding exogenous IL-2 for the purposes of T cell expansion and stimulation would be highly unpredictable. In summary the applicant claims an expansive set of antigen binding scFv on the AAPC. No guidance is provided in the instant specification regarding other target antigens such as IL-2 or PD-1 encompassed by the instant claims. 
The specification provides a single example of an aAPC that is targeted to CD3 and CD28.  Thus, given the unpredictability of the art, the breath of the claims, and the lack of guidance provided by the instant specification, it would require undue experimentation to practice the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 11-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over June et al (US20040101519) and further in view of Lamers et al ( Human Gene Therapy Methods 25:345–357 (December 2014)); Hanspal et al, Blood, Vol 84, No 10 (November 15). 1994: pp 3494-3504) and Ueno et al (US20040058447A1).  The disclosure of June et al describes a type of artificial antigen presenting cell, described as an EMSP “engineered multivalent signaling platform”. This is a cell based platform that comprises a cell which has been modified to comprise on its surface scFv molecules (membrane anchored) which may be derived from the K562 cell line or any mammal (June, 0069, 0063). The ScFv may recognize (bind) cell surface molecules that are conventionally present on a T cell such as CD3, CD28, 4-1BB (CD137) (June, 0063). The binding of these molecules to T cells is described as beneficially stimulating, activating and expanding any type of T cells (June, 0019) through the engagement of naturally occurring T stimulatory signaling pathways, thus the conventional description of these cells as “artificial antigen presenting cells” (aAPC) which substitute for the function of naturally occurring APC as would be available in-vivo (June, 0002-0007). The cells are therefore useful for ex-vivo stimulation of tumor specific T cells (as CAR-T cells would be classified) (June, 0182) to ultimately obtain sufficient numbers for use in research purposes (June, 0027). While June et al does not describe that the EMSP cells comprise a heparin binding domain polypeptide disposed on the surface of the cells, it is found that cells such as K562 have naturally occurring membrane derived 30-kilodalton protein which is described as a heparin binding protein which .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over June, Lamers, Hanspal and Ueno as applied to claim 1 above, and further in view of Turtle and Baneyx. In regards to claim 4, while the disclosure of June describes that AAPC may be derived from any mammalian cell line it does not specifically describe that AAPC may be derived from 3T3 cells, and that these cells comprise a heparin binding domain polypeptide disposed on their surface. The disclosure of Baneyx et al (PNAS April 16, 2002, vol99. No.8 pp 5139-5143) illustrates in figure 2 A-C that the NIH-3T3 fibroblasts comprise naturally occurring fibronectin tendrils . 
Conclusion
Summary: No Claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644  

                                                                                                                                                                                         	/AMY E JUEDES/             Primary Examiner, Art Unit 1644